Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 1 of 23 Page ID #:634



   1
   2
   3                                                                       O
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   REDBOX AUTOMATED RETAIL,          )   Case No. CV 18-00677 DDP (AGRx)
       LLC,                              )
  12                                     )
                        Plaintiff,       )
  13                                     )
            v.                           )   ORDER RE: DEFENDANTS’ MOTION TO
  14                                     )   DISMISS
       BUENA VISTA                       )
  15   HOMEENERTAINMENT, INC.,           )
       DISNEY ENTERPRISES, INC.,         )
  16   LUCASFILM LTD, LLC, MVL FILM      )
       FINANCE LLC, AND MOVIES           )   [Dkt 58]
  17   ANYWHERE LLC,                     )
                                         )
  18                  Defendants.        )
       __________________________        )
  19
  20        Presently before the court is Defendants Buena Vista Home
  21   Entertainment, Inc., Disney Enterprises, Inc., Lucasfilm Ltd. LLC,
  22   MVL Film Finance LLC, and Movies Anywhere, LLC (collectively,
  23   “Disney”)’s Motion to Dismiss Plaintiff’s First Amended Complaint
  24   (“FAC”).    Having considered the submissions of the parties and
  25   heard oral argument, the court grants the motion in part, denies
  26   the motion in part, and adopts the following Order.
  27   I.   Background1
  28
            1
                The general factual background underlying this dispute is
                                                              (continued...)
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 2 of 23 Page ID #:635



   1        Disney is a major movie production studio.        (FAC ¶ 34.)
   2   Disney’s market share of movies rented or sold for home
   3   entertainment is greater than 50%.       (Id. at ¶¶ 34-35.)
   4   Plaintiff Redbox Automated Retail, LLC (“Redbox”) rents and sells
   5   movies on DVD and Blu-Ray discs via automated self-service kiosks,
   6   which are located in grocery stores, fast-food restaurants, and
   7   other locations throughout the country.       (Id. at ¶¶ 25-29.)     Redbox
   8   generally acquires its stock of Disney movies by purchasing them at
   9   retail outlets such as big-box stores and grocery stores.          (Id. at
  10   ¶ 45.)   Redbox often bought Disney movies as part of a “Combo
  11   Pack,” which includes a DVD, a Blu-ray disc, and a digital movie
  12   that can be accessed with a code contained within the Combo Pack.
  13   (Id. at ¶ 46.)   Each digital movie code can only be redeemed once,
  14   through one of two Disney websites (the “redemption websites”).
  15   (Id. at ¶ 47.)
  16        In summer 2017, Redbox began selling the digital movie codes
  17   from its kiosks.    (Id.)   Soon after, Redbox alleges, Disney began
  18   pressuring distributors into refusing to sell retail copies of
  19   Disney titles to Redbox.     (Id. at ¶¶ 49-56.)     Disney also includes
  20   statements on Combo Pack packaging and on the digital movie codes
  21   representing that the components of Combo Packs cannot be rented or
  22   transferred separately.     (Id. at ¶ 60.)    The redemption websites
  23   also represent that Disney owns “[a]ll digital movie codes,” which
  24   can only be redeemed by a person (or family member) who obtains the
  25
            1
             (...continued)
  26   laid out in more detail in this Court’s orders in a closely related
       case before this Court, Disney Enterprises, Inc., et al. v. Redbox
  27   Automated Retail, CV 17-08655 DDP (“Redbox I”). The relatively
       brief recitation of the facts herein is based upon Redbox’s FAC in
  28   this case.

                                            2
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 3 of 23 Page ID #:636



   1   code as part of a Combo Pack, and that the codes may not be sold
   2   separately.    (Id. at ¶¶ 61-62.)    Redbox alleges that these
   3   representations are false because, as a purchaser of a Disney Combo
   4   Pack, Redbox has an unfettered right to dispose of the DVDs, Blu-
   5   rays, and digital movie codes contained within the Combo Packs.
   6   (Id. at ¶¶ 64-65.)
   7          Redbox alleges that Disney’s actions and misrepresentations
   8   have stifled competition and dissuade consumers from purchasing
   9   digital movies from Redbox.     (FAC ¶¶ 92, 94.)     The FAC alleges
  10   causes of action for declaratory relief, copyright misuse, tortious
  11   interference with prospective economic advantage, false advertising
  12   under both state and federal law, unfair competition, and state and
  13   federal antitrust violations.      Disney now moves to dismiss all
  14   claims.
  15   II.    Legal Standard
  16          A complaint will survive a motion to dismiss when it
  17   “contain[s] sufficient factual matter, accepted as true, to state a
  18   claim to relief that is plausible on its face.”        Ashcroft v. Iqbal,
  19   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
  20   U.S. 544, 570 (2007)).     When considering a Rule 12(b)(6) motion, a
  21   court must “accept as true all allegations of material fact and
  22   must construe those facts in the light most favorable to the
  23   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
  24   Although a complaint need not include “detailed factual
  25   allegations,” it must offer “more than an unadorned,
  26   the-defendant-unlawfully-harmed-me accusation.”        Iqbal,556 U.S. at
  27   678.    Conclusory allegations or allegations that are no more than a
  28   statement of a legal conclusion “are not entitled to the assumption

                                            3
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 4 of 23 Page ID #:637



   1   of truth.”    Id. at 679. In other words, a pleading that merely
   2   offers “labels and conclusions,” a “formulaic recitation of the
   3   elements,” or “naked assertions” will not be sufficient to state a
   4   claim upon which relief can be granted. Id. at 678 (citations and
   5   internal quotation marks omitted).
   6        “When there are well-pleaded factual allegations, a court
   7   should assume their veracity and then determine whether they
   8   plausibly give rise to an entitlement of relief.”         Id. at 1950.
   9   Plaintiffs must allege “plausible grounds to infer” that their
  10   claims rise “above the speculative level.”        Twombly, 550 U.S. at
  11   555-56.   “Determining whether a complaint states a plausible claim
  12   for relief” is “a context-specific task that requires the reviewing
  13   court to draw on its judicial experience and common sense.”          Iqbal,
  14   556 U.S. at 679.
  15   III. Discussion
  16        A.      Antitrust Claims
  17        Disney argues that Redbox has not adequately alleged an
  18   antitrust violation.    Section 1 of the Sherman Antitrust Act
  19   prohibits contracts, combinations, and conspiracies that
  20   unreasonably restrain trade. 2         15 U.S.C. § 1; Brantley v. NBC
  21   Universal, Inc., 675 F.3d 1192, 1197 (9th Cir. 2012).         Some
  22   restraints, typically horizontal agreements between competitors,
  23   are unreasonable per se.        Ohio v. Am. Express Co., 138 S. Ct. 2274,
  24   2284 (2018).    All other restraints must be analyzed under the “rule
  25
  26        2
              The parties agree that federal cases interpreting the
       Sherman Act are applicable to claims under California’s Cartwright
  27   Act. See, e.g. Pecover v. Elecs. Arts Inc., 633 F. Supp. 2d 976,
       984 (N.D. Cal. 2009); Marin Cty. Bd. of Realtors, Inc. v. Palsson,
  28   16 Cal. 3d 920, 925 (1976).

                                              4
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 5 of 23 Page ID #:638



   1   of reason.”       Id.; Brantley, 675 F.3d at 1197.   “In its design and
   2   function the rule distinguishes between restraints with
   3   anticompetitive effect that are harmful to the consumer and
   4   restraints stimulating competition that are in the consumer’s best
   5   interest.”    Leegin Creative Leather Prod., Inc. v. PSKS, Inc., 551
   6   U.S. 877, 886 (2007).       To state a Section 1 claim under the
   7   rule of reason, a plaintiff must allege (1) an agreement,
   8   conspiracy, or combination between two or more entities that
   9   (2) the entities intend to harm or restrain trade and (3)
  10   actually injures competition with (4) resulting “antitrust
  11   injury” to the plaintiff.         Brantley, 675 F.3d at 1197.; Auto.
  12   Sound Inc. v. Audiovox Elec. Corp., No. 12-762, 2012 WL
  13   12892938, at *3 (C.D. Cal. Dec. 3, 2012).
  14                1.     Relevant Market
  15        Generally, to demonstrate injury to competition, a plaintiff
  16   “must delineate a relevant market and show that the defendant plays
  17   enough of a role in that market to impair competition
  18   significantly.”      Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1413 (9th
  19   Cir. 1991).       “Without a definition of the market, there is no way
  20   to measure the defendant’s ability to lessen or destroy
  21   competition.”      Am. Express, 138 S.Ct. at 2285 (internal alteration
  22   and quotation marks omitted).         The relevant market is the “area of
  23   effective competition,” including, where applicable, different
  24   products or services that serve as substitutes for each other.
  25   Id.; Oltz v. St. Peter's Cmty. Hosp., 861 F.2d 1440, 1446 (9th Cir.
  26   1988) (“The product market includes the pool of goods or services
  27   that enjoy reasonable interchangeability of use and
  28   cross-elasticity of demand.”).        The market, which must include a

                                               5
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 6 of 23 Page ID #:639



   1   geographical component, must also be a product market, and cannot
   2   be defined by reference to consumers.       Newcal Indus., Inc. v. Ikon
   3   Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008).         Although the
   4   validity of an alleged market may present issues of fact, courts
   5   may dismiss antitrust complaints if the relevant market definition
   6   alleged is “facially unsustainable.”       Newcal, 513 F.3d at 1038.
   7        The instant complaint alleges that Disney is restraining trade
   8   in “the nationwide market for rentals and sales of movies on DVD,
   9   Blu-ray and digital platforms for home entertainment” (the “home
  10   movie” market).    (FAC ¶ 29.)    Disney argues that this definition is
  11   facially implausible because it fails to include economic
  12   substitutes, including cable television, digital streaming services
  13   such as Netflix, content platforms such as YouTube, and special
  14   events, such as the Olympics.      (Motion at 10.)    Disney further
  15   argues that the FAC fails to allege why such alternatives are not
  16   adequate substitutes for home movies.       (Id.)
  17        Although the issue is a close one, this Court concludes that
  18   the alleged market is not so facially implausible as to warrant
  19   dismissal at the pleading stage.      Although Disney may, on summary
  20   judgment, be able to demonstrate that cable tv, streaming services,
  21   and the like are reasonably interchangeable with home movies, in
  22   the court’s experience, that is not necessarily so.         A DVD, for
  23   example, can be viewed with little more than an inexpensive disc
  24   player and a video screen.     The supposed substitutes proposed by
  25   Disney, in contrast, generally require additional equipment, such
  26   as a cable box or receiver, some sort of internet capability and
  27   equipment, such as a modem or router, or, in the case of broadcast
  28

                                            6
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 7 of 23 Page ID #:640



   1   television, a digital tuner.3     Furthermore, unlike the products in
   2   the alleged market, the proposed alternatives appear to require
   3   some sort of monthly or ongoing subscription, such as in the case
   4   of Netflix or cable television, or must be viewed at set times, as
   5   in the case of live sports or special events like the Olympics.4
   6   Although the FAC does not explain why specific alternatives such as
   7   cable tv and Netflix are not reasonable substitutes for home
   8
            3
              Cases like Flash Elecs., Inc. v. Universal Music & Video
   9   Distribution Corp. and Redbox Automated Retail LLC v. Universal
       City Studios LLLP found markets such as “the whole distribution
  10   market for ‘sell-through’ and rental movie videos and DVDS” and
       “the market for new release DVDs,” respectively, to be facially
  11   plausible. Flash, 312 F. Supp. 2d 379, 392 (E.D.N.Y. 2004);
       Universal City Studios, No. CIV. 08-766RBK, 2009 WL 2588748, at *1
  12   (D. Del. Aug. 17, 2009). These cases, which were decided a decade
       or more ago, are not particularly instructive in this era of
  13   “smart” devices, particularly in light of Redbox’s inclusion of
       “digital platforms” in the alleged relevant market. Indeed, with
  14   the increased prevalence of connected TVs and other devices, even
       the hardware distinctions discussed above may become decreasingly
  15   relevant. Whether that is already the case, however, or whether
       “digital platforms” are part of the same market as DVDs and Blu-ray
  16   discs in the first instance, are questions best resolved at the
       summary judgment stage.
  17
            4
              It bears noting that the cost of certain of the proposed
  18   alternatives, such as premium cable tv, may significantly exceed
       the cost of home movies. Granted, “the scope of the relevant
  19   market is not governed by the presence of a price differential
       between competing products.” Twin City Sportservice, Inc. v.
  20   Charles O. Finley & Co., 512 F.2d 1264, 1274 (9th Cir. 1975) This
       is not to say, however, that price is necessarily completely
  21   irrelevant. Even where two products serve the same function, the
       price differential may be so great that the “commercial reality” is
  22   that the products do not share a cross-elasticity of demand or
       compete with each other. See Int'l Boxing Club of N. Y., Inc. v.
  23   United States, 358 U.S. 242, 250 (1959) (quoting United States v.
       E. I. du Pont de Nemours & Co., 351 U.S. 377, 404 (1956) (“[The
  24   relevant] market is composed of products that have reasonable
       interchangeability for the purposes for which they are
  25   produced—price, use and qualities considered.”)); Thurman Indus.,
       Inc. v. Pay 'N Pak Stores, Inc., 875 F.2d 1369, 1376 (9th Cir.
  26   1989) (20 percent price differential demonstrates low cross-
       elasticity of demand) (discussing Photovest Corp. v. Fotomat Corp.,
  27   606 F.2d 704, 713 (7th Cir. 1979).
  28

                                            7
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 8 of 23 Page ID #:641



   1   movies, it does allege that DVDs, Blu-rays, and “digital movies
   2   generally require or can be used with equipment different from that
   3   needed for games, books, and other forms of home entertainment,”
   4   and that there is no cross-elasticity of demand between the
   5   identified products and “games, books, and other forms of home
   6   entertainment.”    (FAC ¶ 31.)    Compare UGG Holdings, Inc. v. Severn,
   7   No. CV04-1137-JFW FMOX, 2004 WL 5458426, at *4 (C.D. Cal. Oct. 1,
   8   2004) (finding inadequately pleaded market where plaintiff made no
   9   allegations or arguments as to why potential alternatives were not
  10   substitutes and failed to allege lack of cross-elasticity of
  11   demand).   The relevant market allegations here are sufficient to
  12   survive a motion to dismiss.
  13              2.     Market Power
  14        Disney also argues that Redbox’s claims fail because Redbox
  15   has failed to allege that Disney possesses market power in the
  16   market for home movies.     A plaintiff can show anticompetitive
  17   effect in a relevant market either through direct proof of actual
  18   adverse effects or indirectly, through “proof of ‘market power’
  19   plus some evidence that the challenged restraint harms
  20   competition.”   Am. Express, 138 S.Ct. at 2284; F.T.C. v. Indiana
  21   Fed’n of Dentists, 476 U.S. 447, 460–61 (1986) (“Since the purpose
  22   of the inquiries into market definition and market power is to
  23   determine whether an arrangement has the potential for genuine
  24   adverse effects on competition, proof of actual detrimental
  25   effects, such as a reduction of output, can obviate the need for an
  26   inquiry into market power, which is but a surrogate for detrimental
  27   effects.”) (internal quotations omitted); Oltz v. St. Peter's Cmty.
  28   Hosp., 861 F.2d 1440, 1448 (9th Cir. 1988) (“Because market

                                            8
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 9 of 23 Page ID #:642



   1   definition and market power are merely tools designed to uncover
   2   competitive harm, proof of ‘actual detrimental effects, such as a
   3   reduction of output, can obviate the need ... [for] elaborate
   4   market analysis.’”) (quoting Indiana Fed’n of Dentists, 476 U.S. at
   5   460-61).5
   6        Market share is the starting point for assessing market power.
   7   Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919, 925 (9th
   8   Cir. 1980).   The Ninth Circuit has found that an allegation that a
   9   defendant controls sixty five percent of the relevant market is
  10   sufficient to allege market power.       Id.; see also Image Tech.
  11   Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1206 (9th Cir.
  12   1997) (“Courts generally require a 65% market share to establish a
  13   prima facie case of market power.”); Lucas v. Citizens Commc'ns
  14   Co., 409 F. Supp. 2d 1206, 1220 (D. Haw. 2005).6        Here, the FAC
  15   alleges that Disney’s share of the home movies market is something
  16   “greater” than fifty percent.      (FAC ¶¶ 34-35.)    Even if true,
  17   however, that fact is not sufficient to establish Disney’s market
  18
            5
              Although the Ninth Circuit stated in Newcal that “a
  19   plaintiff must allege that the defendant has market power within a
       relevant market,” the court made no mention of Oltz, nor suggested
  20   that a plaintiff must allege market power even in the face of
       direct evidence of anticompetitive effect. The Ninth Circuit’s
  21   reasoning in Oltz is consistent with the Supreme Court’s recent
       decision in American Express and earlier decision in Indiana
  22   Federation of Dentists. An entity that lacks market power cannot
       act with anticompetitive effect. Proof of such effect demonstrates
  23   that the entity possessed the requisite power in the first
       instance. See, e.g., Todd v. Exxon Corp., 275 F.3d 191, 206 (2d
  24   Cir. 2001) (explaining that actual evidence of adverse effects on
       competition is a “strong indicator” of market power that renders
  25   any further showing of market power unnecessary).
  26        6
              The Ninth Circuit has also suggested that, in the context of
       an attempted monopolization claim under Section 2 of the Sherman
  27   Act, a lower market share may, depending on other factors, suffice.
       Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1438 (9th Cir.
  28   1995) (finding 44 percent share sufficient).

                                            9
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 10 of 23 Page ID #:643



   1   power in the home movies market.       Image Tech. Servs., 125 F.3d at
   2   1206.    Redbox nevertheless argues, as the FAC alleges, that Disney
   3   has “a dominant position” in the home movies market due to the
   4   “unique strength of the Disney brand.”        (FAC ¶¶ 36-37.)    Such
   5   conclusory assertions, however, are not entitled to a presumption
   6   of truth.   Furthermore, Redbox does not cite, and this court is not
   7   aware of, any authority for the proposition that general brand
   8   strength demonstrates market power in a particular market.7
   9   Although brand strength may be relevant in certain cases where a
  10   single-brand market is alleged, that is not the case here, as
  11   Redbox emphatically points out.8      See Newcal, 513 F.3d at 1046;
  12   Datel Holdings Ltd. v. Microsoft Corp., 712 F. Supp. 2d 974, 986
  13   (N.D. Cal. 2010).    The court therefore agrees that the FAC does not
  14   adequately allege that Disney possesses market power in the home
  15   movies market.
  16               3.   Anticompetitive Effect
  17
  18
  19
            7
              Some courts have discussed brand strength as a potential
  20   barrier to entry in the context of monopolization claims, separate
       and apart from market power. See, e.g., Intergraph Corp. v. Intel
  21   Corp., 3 F. Supp. 2d 1255, 1276 (N.D. Ala. 1998) (vacated on other
       grounds, 195 F.3d 1346, 1363 (Fed. Cir. 1999)); Com. of Pa. v.
  22   Russell Stover Candies, Inc., No. CIV. 93-1972, 1993 WL 145264, at
       *15 (E.D. Pa. May 6, 1993); cf. Rebel Oil, 51 F.3d at 1439-41.
  23
            8
              Redbox does not allege a relevant market in either Disney-
  24   branded products or Disney-branded movies. Indeed, Redbox takes
       exception to Disney’s effort, such as it is, to characterize
  25   Redbox’s FAC as alleging any single-branded market. (Opp. at 20 n.
       9.) Claims based upon the existence of any such market would
  26   likely be difficult to sustain. See Streamcast Networks, Inc. v.
       Skype Techs., S.A., 547 F. Supp. 2d 1086, 1094 (C.D. Cal. 2007)
  27   (“Courts have consistently refused to consider one brand to be a
       relevant market of its own when the brand competes with other
  28   potential substitutes.” (internal quotation omitted)).

                                            10
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 11 of 23 Page ID #:644



   1        The question remains, however, whether Redbox has sufficiently
   2   alleged actual anticompetitive effects.9       If so, further
   3   indications of market power may not be required.         Indiana Fed’n of
   4   Dentists, 476 U.S. at 460-61; Oltz, 861 F.2d at 1448; Todd, 275
   5   F.3d at 206.    With respect to anticompetitive effects, the FAC
   6   alleges that Disney’s misconduct “harms other rental outlets that
   7   provide a less expensive alternative for viewing Disney content,”
   8   “directly affects other low-cost rental options[, . . . and]
   9   reduces output and raises prices for consumers,” and that Disney’s
  10   “limitation on the numbers of copies available for purchase will
  11   hurt ‘Mom and Pop rental companies’ as well.”         (FAC ¶¶ 6, 80, 58.)
  12   Redbox also alleges that, as a result of Disney’s actions, many
  13   Redbox customers “are unable to turn to other retailers for Disney
  14   titles.”   (FAC ¶ 77 (emphasis added).)       The FAC further states that
  15   “Redbox’s inability to purchase adequate numbers of Disney movies
  16   therefore represents an absolute reduction in output in this
  17   market.”   (FAC ¶ 78 (emphasis added).)
  18        As discussed above, however, anticompetitive effects can only
  19   be measured by reference to a particular market.         Am. Express, 138
  20   S.Ct. at 2285.    The relevant market at issue here, as discussed
  21   above, is the home movie market for “rentals and sales of movies on
  22   DVD, Blu-ray and digital platforms.”       Redbox’s allegations
  23
            9
              Disney’s arguments, like some of the cases in this subject
  24   area, appear to conflate injury to competition with antitrust
       injury. (See, e.g., Mot. at 8:22; Reply at 2:27-28 (quoting In re
  25   Webkinz Antitrust Litig., 695 F. Supp. 2d 987, 997 (N.D. Cal.
       2010)).) “[I]n order to state a claim successfully, plaintiffs
  26   must allege both that defendant's behavior is anticompetitive and
       that plaintiff has been injured by an anti-competitive aspect of
  27   the practice under scrutiny.” Brantley, 675 F.3d at 1200 (internal
       quotations omitted). The latter element is referred to as
  28   “antitrust injury” or “antitrust standing.” Id. at 1197.

                                            11
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 12 of 23 Page ID #:645



   1   regarding anticompetitive effects in the market for “Disney titles”
   2   are therefore irrelevant.      The FAC includes no allegations about
   3   anticomptetitive effects in the relevant, broader market for home
   4   movies generally.10    Neither does the FAC allege any concrete, non-
   5   conclusory allegations about how retailers other than Redbox are
   6   harmed by Disney’s refusal to deal with Redbox.         See Brantley, 675
   7   F.3d at 1198 (“[P]laintiffs must plead an injury to competition
   8   beyond the impact on the plaintiffs themselves.”).         Indeed, “[a]
   9   manufacturer may choose those with whom it wishes to deal and
  10   unilaterally may refuse to deal with a distributor or customer for
  11   business reasons without running afoul of the antitrust laws.”11
  12   Dimidowich v. Bell & Howell, 803 F.2d 1473, 1478 (9th Cir. 1986).
  13        Because Redbox has not adequately alleged either that Disney
  14   possesses market power in the market for home movies or that
  15   Disney’s actions have had actual anticompetitive effects in that
  16   market, its antitrust claims are dismissed, with leave to amend.
  17        B.    Declaratory Relief
  18        The FAC’s first cause of action for “Declaratory Relief” seeks
  19   a declaration that certain language on Disney’s Combo Pack
  20
  21        10
              Even assuming the reference to reduced output and higher
       consumer prices refers to that broader market, “allegations that an
  22   agreement has the effect of reducing consumers’ choices or
       increasing prices to consumers does not sufficiently allege an
  23   injury to competition.” Brantley, 675 F.3d at 1202.
  24
            11
              The Ninth Circuit did recognize, however, that a vertical
  25   combination might violate antitrust laws where a manufacturer
       coerces a distributor into adhering to resale restraints.
  26   Dimidowich, 803 F.3d at 1478. Although the FAC here does make
       several conclusory references to coercive conduct, it provides no
  27   specifics as to how Disney coerced distributors into involuntarily
       refusing to sell to Redbox, notwithstanding allegations that Disney
  28   harassed Redbox itself.

                                            12
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 13 of 23 Page ID #:646



   1   packaging and websites is unenforceable.        (FAC ¶¶ 105.)
   2   Specifically, the FAC identifies terms stating that Disney owns
   3   “all digital movie codes,” that codes “are not for sale or
   4   transfer, and that “digital codes are authorized for redemption
   5   only by an individual who obtains the code as part of a
   6   combinations disc + code package . . ., or by a family member of
   7   that individual.”    (FAC ¶¶ 61, 99, 100.)      Although the first cause
   8   of action does not itself specify why these terms are allegedly
   9   unenforceable, the declaratory relief claim appears to be based
  10   upon allegations that the terms are unconscionable.          (FAC ¶¶ 65,
  11   70.)   Disney argues that, assuming that to be the case, the FAC
  12   nevertheless fails to allege the elements of an unconscionability
  13   defense.
  14          Under California law, a contract is invalid if it is both
  15   procedurally and substantively unconscionable.         Armendariz v.
  16   Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000).
  17   Procedural unconscionability “concerns the manner in which the
  18   contract was negotiated and the respective circumstances of the
  19   parties at that time.”     Ferguson v. Countrywide Credit Indus.,
  20   Inc., 298 F.3d 778, 783 (9th Cir. 2002).        A procedural
  21   unconscionability analysis looks to two factors:(1) oppression,
  22   which focuses on bargaining power disparity and the resulting
  23   absence of meaningful choice, and (2) surprise, which turns on
  24   whether operative terms are hidden in lengthy forms drafted by the
  25   party seeking to enforce the contract.        Id.   “A contract is
  26   substantively unconscionable when it is so unjustifiably one-sided
  27   that it ‘shock[s] the conscience.’”       Chavarria v. Ralphs Grocery
  28

                                            13
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 14 of 23 Page ID #:647



   1   Co., 733 F.3d 916, 923 (9th Cir. 2013) (quoting Parada v. Superior
   2   Court, 176 Cal. App. 4th 1554, 1573 (2009)).
   3        Notwithstanding conclusory allegations that “the contract
   4   terms” are unconscionable, the FAC here does not adequately allege
   5   procedural or substantive unconscionability.         Although the FAC
   6   makes no explicit mention of procedural unconscionability, it does
   7   allege that contractual terms restricting the transfer of digital
   8   codes only arise after consumers have already purchased the codes.
   9   (FAC ¶ 110.)    This allegation of surprise, Redbox argues, is
  10   sufficient to satisfy the procedural unconscionability element of
  11   the defense.    The court disagrees.      As the FAC acknowledges, the
  12   Combo Pack boxes, which consumers encounter before they ever reach
  13   the websites, state that “codes are not for sale or transfer.”
  14   (FAC ¶ 99.)    It is not plausible, therefore, that consumers are
  15   surprised when they see similar terms on the redemption websites.
  16        Redbox’s argument regarding substantive unconscionability is
  17   also unavailing.    Redbox contends that the website terms are
  18   substantively unconscionable because, by requiring “consumers to
  19   certify that they did not purchase the codes separately, even if
  20   they had already done so,” the terms “effectively result[] in a
  21   forfeiture because consumers cannot redeem the Code without making
  22   a false certification.”     (Opp. at 8:19.)     Even on the face of the
  23   FAC, however, that allegation is simply untrue, at least as it
  24   applies to purchasers of Combo Packs, whose certifications would be
  25   accurate and truthful.     Insofar as Redbox refers to its own
  26   customers, or other purchasers of standalone codes, Redbox cannot
  27   plausibly seek to lay any lack of prior disclosure, or resulting
  28   “forfeiture,” at Disney’s feet.       The website terms are consistent

                                            14
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 15 of 23 Page ID #:648



   1   with the box-top disclosure that “codes are not for sale or
   2   transfer.”    The redemption websites’ subsequent elaboration on that
   3   theme does not appear to require any consumer to forfeit any right
   4   he or she possessed, let alone shocks the conscience.          To the
   5   extent standalone code purchasers, who never have any interaction
   6   with Disney or exposure to Disney packaging at the point of
   7   purchase, are frustrated in their efforts to redeem the purchased
   8   code, that frustration would appear to be a product of Redbox’s
   9   packaging decisions and the nature of Redbox’s characterization of
  10   the rights being conveyed.12     Redbox’s declaratory relief claim is,
  11   therefore, dismissed, with leave to amend.
  12        C.      Copyright Misuse
  13        Disney also argues that Count Two of the FAC, which alleges
  14   copyright misuse, must be dismissed.       As an initial matter, courts
  15   are split on the question whether copyright misuse may be brought
  16   as an affirmative claim, as opposed to as a defense.          See, e.g.,
  17   Amaretto Ranch Breedables, LLC v. Ozimals, Inc., 790 F. Supp. 2d
  18   1024, 1033 (N.D. Cal. 2011); KTS Karaoke, Inc. v. Sony/ATV Music
  19   Publ'g LLC, No. CV1200014MWF, 2014 WL 12567169, at *3 (C.D. Cal.
  20   Jan. 14, 2014).    This court need not address the split, however,
  21   because even assuming that copyright misuse can be brought as an
  22   affirmative claim, Redbox does not sufficiently allege misuse.
  23
  24
            12
              Redbox’s substantive unconscionability argument does not
  25   discuss first sale doctrine issues, but appears to rely upon them,
       at least implicitly. If the first sale doctrine guaranteed Redbox
  26   the right to transfer digital codes, Redbox would certainly have a
       stronger claim of substantive unconscionability. As explained
  27   below, however, and in great detail in the related Redbox I case,
       the first sale doctrine is not applicable here. See Section III(C)
  28   and note 13, infra; Redbox I, Dkt. 74, 120.

                                            15
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 16 of 23 Page ID #:649



   1        This Court addressed the copyright misuse issue in great
   2   detail in two orders in the related case, and will not re-hash that
   3   entire discussion here.     (Redbox I, Dkt. 74, 120.)      In short,
   4   copyright misuse is an affirmative defense that “prevents copyright
   5   holders from leveraging their limited monopoly to allow them
   6   control of areas outside the monopoly,” and extends to any
   7   situation implicating “the public policy embodied in the grant of a
   8   copyright.”   A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004,
   9   1026 (9th Cir. 2001).     Redbox alleges that Disney engaged in
  10   copyright misuse by (1) burdening consumers’ ability to sell the
  11   physical movie disc components of Combo Packs by imposing
  12   restrictive license terms on the download codes, (2) impinging upon
  13   distributors’ first-sale rights by preventing downstream sales to
  14   Redbox, and (3) restricting the resale of digital codes without
  15   purchasers’ assent.     (FAC ¶¶ 109-112.)     None of these theories is
  16   viable.
  17        First, the license terms applicable to download codes allow
  18   Combo Pack purchasers and recipients to enjoy digital access
  19   regardless whether they keep or dispose of the physical discs.
  20   Digital access is conditioned not on possession of physical discs,
  21   but on the manner in which the redeemer acquired the download code.
  22   A Combo Pack owner who disposes of the discs is left with the same
  23   digital access rights he or she always enjoyed.         Nor is a consumer
  24   who wishes to access a digital Disney movie required to purchase
  25   discs.    As the FAC acknowledges, consumers can access movies
  26   digitally through services such as iTunes.        (FAC ¶ 10.)
  27        Second, an agreement between Disney and its distributors to
  28   forbid downstream sales to Redbox does not infringe upon the

                                            16
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 17 of 23 Page ID #:650



   1   distributors’ first sale rights.13        “That the purchasers of
   2   copyrighted goods can agree to limit their commercial conduct
   3   through contract is undeniable.”       Estate of Graham v. Sotheby's,
   4   Inc., 178 F. Supp. 3d 974, 983 (C.D. Cal. 2016), reversed in part
   5   on other grounds by Close v. Sotheby's, Inc., 894 F.3d 1061 (9th
   6   Cir. 2018), (citing United States v. Wise, 550 F.2d 1180, 1187 n.
   7   10 (1977) (“If the vendee breaches an agreement not to sell [a]
   8   copy, he may be liable for the breach but he is not guilty of
   9   infringement.”)); see also Metro-Goldwyn-Mayer Studios, Inc. v.
  10   Grokster, Ltd., 454 F. Supp. 2d 966, 997 (C.D. Cal. 2006) (“The
  11   right to exclude is inherent in the grant of a copyright; a
  12   copyright is not improperly expanded simply because the owner has
  13   exercised his or her power to exclude.”).
  14        Lastly, Redbox’s argument that the restrictions on the sale of
  15   re-sale codes are imposed without the assent of purchasers appears
  16   to rely upon the first sale doctrine.14        As explained in Redbox I,
  17   however, the first sale doctrine is inapplicable to digital codes.
  18   The first sale doctrine applies to “particular” copies that exist
  19   in the material world.     See 17 U.S.C. § 101; Redbox I, Dkt. 74 at
  20   19-24.    Here, no such physical object exists when a standalone code
  21   is transferred, or prior to the time that that code is redeemed and
  22   the copyrighted work is fixed onto the downloader’s physical hard
  23
  24        13
              The first sale doctrine allows the “owner of a particular
       copy or phonorecord lawfully made under [the Copyright Act] . . .
  25   to sell or otherwise dispose of the possession of that copy or
       phonorecord,” without the permission of the copyright holder. UMG
  26   v. Augusto, 628 F.3d 1175, 1180 (9th Cir. 2011) (quoting 17 U.S.C.
       § 109(a)); Bobbs-Merrill Co. v. Strauss, 210 U.S. 339, 341 (1908).
  27
  28        14
                 See note 13, above.

                                            17
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 18 of 23 Page ID #:651



   1   drive.    Restrictions on resales of digital codes do not, therefore,
   2   face the same first sale doctrine obstacles that would apply to
   3   similar restrictions on physical discs.        Accordingly, Redbox’s
   4   copyright misuse claim is dismissed, with leave to amend.15
   5        D.      Tortious Interference
   6        Disney also seeks to dismiss Redbox’s claim for tortious
   7   interference with prospective economic advantage.         An intentional
   8   interference with prospective economic relations claim requires (1)
   9   an economic relationship between plaintiff and a third party with
  10   the probability of future economic benefit to the plaintiff, (2)
  11   defendant’s knowledge of that relationship, (3) defendant’s
  12   intentional, independently wrongful act to disrupt the
  13   relationship, (4) actual disruption, and (5) economic harm to the
  14   plaintiff.    Marsh v. Anesthesia Serv. Med. Group. Inc., 200
  15   Cal.App.4th 480, 504 (2011) (citing Korea Supply v. Lockheed Martin
  16   Corp., 29 Cal.4th 1134, 1153 (2003)).       Disney argues, essentially,
  17   that Redbox has not alleged any wrongful acts.
  18        Redbox alleges that Disney has harassed Redbox employees in
  19   retail stores and “coerced” distributors into refusing to sell to
  20   Redbox, including by stating, falsely, that Redbox cannot legally
  21   resell download codes.16     (FAC ¶ 50, 52-56, 119.)     As discussed
  22   above, however, there is nothing inherently improper with Disney
  23   entering into restrictive agreements with its distributors.
  24
            15
              Redbox’s position regarding standing to assert a copyright
  25   misuse claim also appears to be rooted in the first sale doctrine.
  26        16
              Redbox’s argument with respect to Disney’s statements
       regarding the legality of Redbox’s business model is largely
  27   premised on the same arguments Redbox raises in support of its
       copyright misuse claim. That claim, however, is not viable, as
  28   discussed above.

                                            18
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 19 of 23 Page ID #:652



   1   Dimidowich, 803 F.3d at 1478; Estate of Graham, 178 F. Supp. 3d at
   2   983.    Although the FAC does allege that Disney “coerced” its
   3   distributors into entering into restrictive agreements, those
   4   allegations are conclusory.      So too are Redbox’s allegations of
   5   “harassment.”    Although the FAC does allege some specific conduct,
   6   such as “confronting” Redbox employees in retail stores, the FAC
   7   does not allege how such conduct was unlawful.
   8          Redbox also premises its interference claims upon Disney’s
   9   allegedly false statements, namely Disney’s assertions “that
  10   Redbox’s rental and sale of products included in Disney Combo
  11   Packs, and in particular the digital movie codes, are unauthorized
  12   and illegal.”    (FAC ¶ 119.)    Under the Noerr-Pennington doctrine,
  13   however, parties are immune from liability for claims, including
  14   state law tort claims, related to litigation conduct.          Theme
  15   Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d 991, 1006-07 (9th
  16   Cir. 2008).   That privilege extends to “conduct incidental to a
  17   lawsuit” or “ancillary to litigation.”        Id. at 1006; Thomas v.
  18   Hous. Auth. of Cty. of Los Angeles, No. CV04-6970 MMM (RCX), 2005
  19   WL 6136440, at *12 (C.D. Cal. June 3, 2005); see also EcoDisc Tech.
  20   AG v. DVD Format/Logo Licensing Corp., 711 F. Supp. 2d 1074, 1082
  21   (C.D. Cal. 2010) (finding website announcements and communications
  22   with licensees within the ambit of Noerr-Pennington protection).
  23   The statements alleged here are no more than a recitation to Disney
  24   distributors and website viewers of Disney’s litigation position
  25   here and in Redbox I.     Because the FAC does not adequately allege
  26   any wrongful acts, Redbox’s tortious interference claim are
  27   dismissed, with leave to amend.
  28          E.   False Advertising

                                            19
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 20 of 23 Page ID #:653



   1        Disney also contends that Redbox has not sufficiently alleged
   2   claims for false advertising premised upon either (1) Disney’s
   3   litigation-related statements or (2) the terms stated on Combo Pack
   4   boxes and Disney’s websites.      With respect to the former, the
   5   parties’ discussion is duplicative of the Noerr-Pennington issue
   6   discussed above, and Redbox’s false advertising claims fail for the
   7   reasons stated above.     As to the latter, Disney argues that Redbox
   8   lacks statutory standing to assert false advertising claims on the
   9   basis of any of the alleged misrepresentations on Combo Pack boxes
  10   or Disney websites.
  11        Standing under California’s False Advertising law is limited
  12   to “any person who has suffered injury in fact and has lost money
  13   or property as a result of” a defendant’s alleged
  14   misrepresentations.     Kwikset Corp. v. Superior Court, 51 Cal. 4th
  15   310, 321 (2011) (quoting California Business & Professions Code §
  16   17535).   Most courts have interpreted the FAL’s “as a result of”
  17   language to require that Plaintiffs “allege their own reliance on
  18   the alleged misrepresentations, rather than the reliance of third
  19   parties.”   L.A. Taxi Coop., Inc. v. Uber Techs., Inc., 114 F. Supp.
  20   3d 852, 866-67 (N.D. Cal. 2015).       Here, Redbox does not allege that
  21   it relied upon any of the terms displayed on Disney Combo Pack
  22   boxes or websites.     Rather, Redbox alleges that consumers who might
  23   otherwise have purchased download codes from Redbox saw Disney’s
  24   misrepresentations and then refrained from purchasing codes from
  25   Redbox on the basis of those misrepresentations.         Such consumer
  26   reliance, absent Redbox’s own actual reliance, is insufficient to
  27   confer statutory standing under California’s false advertising law.
  28

                                            20
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 21 of 23 Page ID #:654



   1   See Youngevity Int’l, Corp. v. Smith, 224 F. Supp. 3d 1022, 1031
   2   (S.D. Cal. 2016).
   3         Statutory standing under the Lanham Act, however, is broader.
   4   The Lanham Acts permits suits “by ‘any person who believes that he
   5   or she is likely to be damaged’ by a defendant’s false
   6   advertising.”    Lexmark Int’l, Inc. v. Static Control Components,
   7   Inc., 572 U.S. 118, 129 (2014) (quoting 15 U.S.C. § 1125(a)).           A
   8   Lanham Act plaintiff need only show that (1) his interests fall
   9   within the “zone of interests” protected by the statute and (2) his
  10   injuries are proximately caused by a violation of the statute.           Id.
  11   at 129, 132; Obesity Research Inst., LLC v. Fiber Research Int’l,
  12   LLC, 165 F. Supp. 3d 937, 946 (S.D. Cal. 2016).         Disney argues that
  13   the FAC fails to allege the latter of these elements.
  14        The FAC alleges that Disney falsely states that Disney owns
  15   all download codes, which can only be redeemed by recipients of
  16   Combo Packs and cannot be transferred separately.         (FAC ¶¶ 60-62,
  17   99-100, 127-128.)    These misrepresentations, Redbox alleges,
  18   deceive consumers “into believing that Redbox does not have title
  19   to the components of Combo Packs it has purchased and therefore
  20   that consumers may not lawfully purchase those components from
  21   Redbox.”17   (FAC ¶132.)   Nowhere, however, does the FAC allege that
  22   consumers who purchase a standalone download code from Redbox ever
  23   see Disney’s original Combo Pack packaging or know that Redbox
  24   obtains its code products from Disney Combo packs.         The court
  25
  26        17
              These allegations are sufficient to satisfy the
       particularity requirement of Federal Rule of Civil Procedure 9(b).
  27   See Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1107 (9th Cir.
       2003); Bobbleheads.com, LLC v. Wright Bros., Inc., 259 F. Supp. 3d
  28   1087, 1095 (S.D. Cal. 2017).

                                            21
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 22 of 23 Page ID #:655



   1   therefore agrees that, to the extent Redbox’s Lanham Act standing
   2   is predicated upon Disney’s Combo Pack statements, Redbox has not
   3   adequately alleged that those statements proximately cause Redbox’s
   4   loss of sales.
   5         The issue is closer, however, with respect to alleged
   6   misrepresentations made on Disney websites.        Although Redbox
   7   consumers do not ever encounter Disney’s Combo Pack packaging, code
   8   purchasers cannot redeem download codes without viewing Disney’s
   9   redemption website terms, including representations that Disney
  10   owns the download codes and that codes cannot be redeemed by
  11   standalone purchasers.     (FAC ¶ 100.)    Disney argues that these
  12   representations cannot lead to lost sales for Redbox unless a
  13   consumer “determines that Redbox is engaged in unlawful conduct . .
  14   . and decides not to buy additional Codes from Redbox . . . .”
  15   (Reply at 24:24-25.)     That appears, however, to be precisely what
  16   Redbox alleges.    (See FAC ¶ 132 (“Consumers are likely to be
  17   deceived into believing that Redbox does not have title to the
  18   [download codes] it has purchased and therefore that consumers may
  19   not lawfully purchase those components from Redbox.”) Redbox has,
  20   therefore, alleged statutory standing under the Lanham Act.
  21   IV.   Conclusion
  22         For the reasons stated above, Disney’s Motion to Dismiss is
  23   GRANTED, in part and DENIED, in part.       The motion is denied with
  24   respect to the Fourth and Sixth Causes of Action.18         The motion is
  25   granted with respect to all other claims.        Accordingly, the First,
  26
             18
              Disney acknowledges that Redbox’s Sixth Cause of Action for
  27   unfair competition rises or falls with the remainder of Redbox’s
       claims. Because Redbox’s Lanham Act claim survives, so too does
  28   its unfair competition claim under California Business .

                                            22
Case 2:18-cv-00677-DDP-AGR Document 106 Filed 07/17/19 Page 23 of 23 Page ID #:656



   1   Second, Third, Fifth, Seventh, and Eighth Causes of Action are
   2   DISMISSED, with leave to amend.       Any amended complaint shall be
   3   filed with twenty one days of the date of this Order.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19   IT IS SO ORDERED.
  20
  21
  22   Dated: July 17, 2019
                                                   DEAN D. PREGERSON
  23                                               United States District Judge
  24
  25
  26
  27
  28

                                            23
